Citation Nr: 0613372	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  98-00 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, which is claimed as secondary to service-connected 
schizophrenia.

2.  Entitlement to service connection for heart disease, 
which is claimed as secondary to service-connected 
schizophrenia.

3.  Entitlement to service connection for hepatitis, which is 
claimed as secondary to service-connected schizophrenia.

4.  Entitlement to service connection for spinal stenosis, 
which is claimed as secondary to service-connected 
schizophrenia.

5.  Entitlement to service connection for skin carcinoma, 
which is claimed as secondary to service-connected 
schizophrenia.

6.  Entitlement to a disability rating in excess of 70 
percent for schizophrenia.

7.  Entitlement to a disability rating in excess of 20 
percent for residuals of a left shoulder separation.

8.  Entitlement to a disability rating in excess of 10 
percent for residuals of left middle finger fracture.

9.  Entitlement to a compensable disability rating for 
residuals of a tonsillectomy.

10.  Entitlement to a compensable disability rating for 
residuals of a right hernia repair.

11.  Entitlement to a compensable disability rating for 
chronic prostatitis.

12.  Entitlement to a compensable disability rating for 
dyshydrotic eczema.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to July 
1954 and from May 1958 to January 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran provided testimony before a Veterans Law Judge in 
May 2003.  In April 2006, the Board informed the veteran that 
the Veterans Law Judge who conducted that hearing is no 
longer employed by the Board.  The Board also informed the 
veteran that he had the right to another Board hearing if he 
so wished.  Later in April 2006, the veteran contacted the 
Board and requested that he be provided another hearing 
before a Veterans Law Judge at the RO.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran, in 
accordance with the docket number of this 
case, for a Travel Board hearing before a 
Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






